     Case 2:20-cv-01857-TLN-DMC Document 4 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARGARET NALLEY,                                    No. 2:20-CV-1857-TLN-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    ELIZABETH D. LAPORTE, et al.,
15                        Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2). For cases such as

19   this, which are based on federal question jurisdiction, the federal venue statute requires that the

20   action be brought only in (1) a judicial district where any defendant resides, if all defendants

21   reside in the same State, (2) a judicial district in which a substantial part of the events or

22   omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

23   the action is situated, or (3) a judicial district in which any defendant may be found, if there is no

24   district in which the action may otherwise be brought. See 28 U.S.C. § 1391(b). Here, the

25   claim(s) arose in San Francisco County, which is within the boundaries of the United States

26   District Court for the Northern District of California. Therefore, the Court finds that this action

27   most appropriately proceeds in that district. In the interest of justice, the Court will transfer this

28   case. See 28 U.S.C. § 1406(a).
                                                         1
     Case 2:20-cv-01857-TLN-DMC Document 4 Filed 08/10/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the

 2   United States District Court for the Northern District of California.

 3

 4   Dated: August 9, 2021
                                                            ____________________________________
 5                                                          DENNIS M. COTA
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
